Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2021 has been entered.
 Response to Amendment
The amendments to the claims have overcome the 35 USC 112 rejection over claim 3. Applicant's arguments with respect to the art rejections have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 50-049116.
The translation for this reference shows it teaches a dental phosphate-based investment comprising 0.5-1 wt% boron nitride. This composition overlaps the range of claim 1. The translation teaches the dental phosphate-based investment comprises 0.5-1 wt% boron nitride, 5-15 wt% MgO, 5-15 wt% ammonium phosphate and 50-90 wt% silica, in the form of silica sand, silica stone powder and cristobalite. This composition overlaps that claimed. Product claims with numerical ranges which overlap prior art ranges In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The translation teaches that the raw materials, which is BN, MgO, silica stone powder, cristobalite and ammonium phosphate were all ground to a size less than 200 mesh, or 77 microns. Thus the boron nitride in the dental phosphate-based investment has a particle size of less than 77 microns, which overlaps the claimed D50 size range, since all of the BN particles have a size of less than 77 microns. The reference suggests the claimed dental phosphate-based investment.
Applicants’ arguments with respect to this rejection have been considered but are not convincing. The fact that the reference has one example with an amount of 0.5 wt% BN does not overcome the rejection since a reference is good for all it teaches and the reference teaches the amount of boron nitride is 0.5-1 wt%, which overlaps the claimed range of 1-2 wt%. The rejection is maintained.
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,968,455 in combination with U.S. patent application publication 2015/0258602.
U.S. patent 8,968,455 teaches a dental phosphate-based investment comprising 9 wt% magnesium oxide, 10 wt% ammonium phosphate, 70-80 wt% silica and up to 10 wt% boron nitride. This amount of boron nitride encompasses, and thus overlaps, the claimed composition. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The taught amounts of magnesium oxide (calculated from the table), silica and ammonium phosphate all fall within the ranges of claim 5. .
Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. patent 8,968,455 in combination with U.S. patent application publication 2015/0258602 as applied to claims 1 and 4 above, and further in view of U.S. patent 6,779,590.

 Applicants’ arguments with respect to the above rejections have been considered but are not convincing. As stated above, the fact that some of the examples in U.S. patent 8,968,455 have amounts of boron nitride outside the claimed range does not overcome the rejection since a reference is good for all it teaches and the reference teaches the amount of boron nitride is 10 wt% or less, which overlaps the claimed range of 1-2 wt%. It is noted that examples 5 and 7 of U.S. patent 8,968,455 teaches 2 wt% BN, which falls within the claimed range. Applicants have 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
4/30/21